Case 1:20-cv-00297-ECM-JTA Document 19 Filed 01/13/21 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF ALABAMA

SOUTHERN DIVISION
DEBRA S. CHRISTOPHER, *
*
Plaintiff, *
*
Vv. * CASE NO. 1:20-cv-00297-ECM
*
WAL-MART STORES EAST, L-P., *
*
*
*

Defendant.

WAL-MART STORES EAST, LP’S MOTION FOR SUMMARY JUDGMENT
COMES NOW the defendant, WAL-MART STORES EAST, LP, (hereinafter “Wal-Mart”), and
moves this Honorable Court pursuant to Rule 56 of the Federal Rules of Civil Procedure for entry of
summary judgment in its favor as to all claims asserted against it, and as grounds for this motion,
represents and shows unto this Court that there is no genuine issue of material fact and Wal-Mart is entitled
to judgment as a matter of law in its favor. Wal-Mart submits this Motion for Summary Judgment, and in
further support thereof would submit the following, to-wit:
l. All pleadings previously filed herein;
2. Wal-Mart’s Brief in Support of Its Motion for Summary Judgment, including the
supporting exhibits, filed concurrently;
3. The deposition of Debra Christopher (Exhibit A), specifically pages 18-19, 82-90, 96-101,
and 113, and;

4, The Affidavit of Keith L. Rollins.
Case 1:20-cv-00297-ECM-JTA Document 19 Filed 01/13/21 Page 2 of 2

WHEREFORE, premises considered, the defendant, WAL-MART STORES EAST, L.P.,
respectfully requests this Court enter an Order granting Wal-Mart’s Motion for Summary Judgement
dismissing with prejudice Plaintiffs Complaint against it, each and every count thereof, separately and

severally, as a matter of law.

/s/ W. Pemble DeLashmet

W. PEMBLE DELASHMET (DEL010)
wpd@delmar-law.com

CHAD C. MARCHAND (MAR136)
ccm@delmar-law.com

MIGNON M. DELASHMET (DEL011)
mmd(@delmar-law.com

JARRETT J. DIXON (DIX013)
jd@delmar-law.com

Attorneys for Defendant Wal-Mart Stores East LP.

 

OF COUNSEL:

DELASHMET & MARCHAND, P.C.
Post Office Box 2047

Mobile, AL 36652

Telephone: (251) 433-1577
Facsimile: (251) 433-1578

CERTIFICATE OF SERVICE

Thereby certify that I have served a copy of the foregoing document by Notice of Electronic
Filing, or by US. First Class Mail, hand delivery, fax or email on this the 13" day of January, 2021.

Jonathan W. Cooner
Shunnarah Injury Lawyers, PC
3626 Clairmont Avenue
Birmingham, AL 352222

/s/ W. Pemble DeLashmet
OF COUNSEL
